UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 96-1655



STEPHEN J. JONES,

                                             Plaintiff - Appellant,

         versus


VIRGINIA WATER PROJECT, INCORPORATED, a Vir-
ginia Corporation,

                                              Defendant - Appellee.



                             No. 96-1682



STEPHEN J. JONES,

                                              Plaintiff - Appellee,

         versus


VIRGINIA WATER PROJECT, INCORPORATED, a Vir-
ginia Corporation,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-94-507-R)
Argued:   January 28, 1997               Decided:   March 11, 1997


Before WILKINSON, Chief Judge, MICHAEL, Circuit Judge, and HILTON,
United States District Judge for the Eastern District of Virginia,
sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Janet R. Cooper, LAW OFFICES OF WILLIAM S. THOMPSON,
Washington, D.C., for Appellant. Jonathan Martin Rogers, JONATHAN
ROGERS, P.C., Roanoke, Virginia, for Appellee. ON BRIEF: Rena
Gladys Berry, Roanoke, Virginia; John L. Taylor, TAYLOR & JACKSON,
P.C., Richmond, Virginia, for Appellant. Charles D. Fox, III, FOX
& MILLS, P.L.C., Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Steven J. Jones appeals an order of the district court grant-

ing summary judgment to Virginia Water Project, Inc. (VWP) on his

claims of race and sex discrimination in violation of 42 U.S.C.

§ 1981 and 42 U.S.C. § 2000e et seq. (Title VII).      VWP cross-

appeals an order of the district court denying its motion for

sanctions under Rule 11 of the Federal Rules of Civil Procedure.

After consideration of the parties' briefs, the record, and the

oral arguments of counsel, we conclude that the district court
correctly granted summary judgment to VWP on the discrimination

claims.   We further conclude that the district court's denial of
VWP's motion for sanctions was not an abuse of discretion. Accord-

ingly, we affirm on the reasoning of the district court. See Jones
v. Virginia Water Project, Inc. , No. 94-507-R (W.D. Va. 1996).




                                                         AFFIRMED




                                3